The opinion of the court was delivered by
McElroy, J.:
This action was instituted in the district court of Atchison county by Elizabeth P. Chain to enjoin Roscoe Brooks, Charles Young, and Joseph Sloan, as officers of school district No. 44, Atchison county, and each of said parties as individuals, from removing a schoolhouse to another location within the district. The plaintiff filed her verified *124petition August 19, 1897. Thereafter, on the same date, she presented the petition, together with an affidavit showing the absence of the district judge from the county, to the probate judge, who issued a temporary restraining order and required notice of the application for temporary injunction to be served, and set the hearing for the 21st of August, 1897. At the time fixed for the hearing the parties appeared, and after a full hearing the temporary injunction was allowed, upon the plaintiff giving a statutory bond in the sum of $1000, which was filed and approved. Thereafter on August 31, and before answer-day, the plaintiff filed her amended petition, duly verified. Upon the same day the defendants filed with the district judge their motion to dissolve the temporary injunction, which was heard by the district judge, at chambers, and judgment rendered dissolving the same ; to all of which the plaintiff objected and excepted. The plaintiff’s motion for a new trial was overruled, to which she excepted, and she presents the case to this court for review.
The defendants in error object to the consideration of the case for insufficiency in the record. The case is presented to this court by petition in error and what purports to be a case-made. An examination of the case-made, however, discloses that the same does not purport to contain all the pleadings, motions, evidence, orders and proceedings in the court below, nor sufficient thereof to present any question to this court, nor is there any certificate attached showing what it does contain. The only certificate contained in the record reads: “The above and foregoing is all .the testimony offered and rejected upon the trial of said motion.” The record is wholly insufficient to present any questions 'to this court for review.
The petition in error is dismissed.